DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 11/22/2019.
Claims 1-18 are presented for examination.  Preliminary amendment is acknowledged. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-18 are nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation.  An analysis of the Wands factors reveals that the following factors weigh against enablement: the breadth of the claims, the state of the prior art, the amount of direction provided by the inventor, and the quantity of experimentation. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)).
With respect to the breadth of the claims, the claims (1 and 12 from which the rest of the claims depend) require “at least one densified oxide dispersion strengthened layer”.  This limitation is found overly broad in that one of ordinary skill would require undue experimentation in order to make or use the claimed invention because the Applicant has not disclosed what the densified oxide dispersion layer is.  Oxide dispersion strengthened alloys (ODS) consist of a metal matrix with small oxide particles dispersed within it.  Nowhere has the applicant provided direction to one of ordinary skill what that metal matrix or the oxide particles may be, and the possibilities are numerous enough that one of ordinary skill could not arrive at the invention without undue experimentation (for example, matrix materials of known existing ODS might be alloys of nickel, aluminum, steel, or noble metals like platinum-based alloys).  Similarly, reciting an oxide is overly broad because of the number of different unique oxides that could serve as the oxide of the ODS.	With respect to the state of the prior art, the prior art discloses numerous different ODS materials such that a person having ordinary skill in the art before the effective filing date of the claimed 
Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s disclosure (see paragraph [0032]-[0034]) discloses a densified oxide resistant layer.  Applicant has provided no further direction as to the structure of this layer beyond it simply being a densified oxide resistant layer.  Due to the sheer breadth and numerous possibilities for materials of such a densified oxide resistant layer, and the lack of description from Applicant as to what that structure is, is not clear that Applicant possessed the claimed invention at the time of filing.  This is further compounded by the fact that the Applicant states that such a densified oxide resistant layer could be anything discovered in the future.  It is impossible for the Applicant to have possession of something that does not exist, which is exactly what they are claiming.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1 and 12, the claims require at least one densified oxide dispersion strengthened layer.  The breadth of what that layer might be is so broad that it is impossible to determine the metes and bounds of the claims such that it is unknown what structure the Applicant is claiming and the claims are indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-9, and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. in US Patent Application Publication 2013/0302166 (“Lee”).
Regarding claim 1, Lee discloses a blade 18 for a turbine engine comprising: 	a generally elongated airfoil comprising a leading edge 32, a trailing edge 34 connecting a pressure side 20 and a suction side 22 (see Fig. 1), 	a radially outer tip cap 16 having a tip cap upper surface at a tip end of the airfoil, 	a root 38 coupled to the elongated airfoil generally opposite the tip end supporting the blade and for coupling the blade to a disc, and 	an internal cooling system 44 formed from at least one cavity positioned within the generally elongated airfoil (Fig. 1; see paragraph [0044]); 	a squealer tip 10 (Fig. 4) extending radially outward from the tip cap upper surface comprising at least a first tip cap rib 12 and a second tip cap rib 14; and 	at least one densified oxide dispersion strengthened layer 70 deposited on and extending radially outward from the tip cap upper surface (see paragraph [004]; Fig. 4; a thermal barrier coating protects the blade from oxidation and is thus appropriately equated to the claimed “densified oxide 
Regarding claim 3, Lee discloses the blade according to claim 1, wherein the at least the two tip cap ribs have an approximately equal radial height with the at least one densified oxide dispersion strengthened layer (see Fig. 4; tip caps 12 and 14 have the same radial extent from side surface 23 as layer 70). 
Regarding claim 4, Lee discloses the blade according to claim 1, wherein the at least one densified oxide dispersion strengthened layer is the material of the at least two tip cap ribs (see Fig. 4 and 12 showing the coating layer extending radially outward on elements 12 and 14 such that claim 4 is anticipated by Lee; paragraph [0044] and [0049]). 
Regarding claim 5, Lee discloses the blade according to claim 1, wherein the densified oxide dispersion strengthened layer also is deposited on a radially outmost surface of the at least two tip cap ribs (see Fig. 4 or 10; paragraph [0048]-[0049] disclosing a TBC coating on the ribs).
Regarding claim 6, Lee discloses the blade according to claim 1, wherein at least one of the at least two tip cap rib is circumferentially offset from one of the pressure side and suction side of the airfoil, wherein direct conduction cooling from the internal cooling system is applied to the at least one of the at least two tip cap ribs of the squealer tip (see Fig. 4 and 7 showing an offset of rib 12 from the leading edge 32 and pressure and suction sides 20, 22; cooling hole 26 extends from internal feed cavity 44 through the tip cap 12). 
Regarding claim 7, 
Regarding claim 8, Lee discloses the blade according to claim 1, further comprising thermal barrier coating 70 on the tip cap upper surface and along each exposed side of the at least two tip cap ribs of the squealer tip and/or the at least one ODS layer (Fig. 4 and 12; see paragraph [0044] and [0049]).
Regarding claim 9, Lee discloses the blade according to claim 1, further comprising a thermal barrier coating 70 on the outer surfaces forming the pressure side 20 and suction sides 22 of the blade (Fig. 12). 
Regarding claim 12, Lee discloses a blade for a turbine engine comprising: 	a generally elongated airfoil 18 (Fig.1 ) comprising a leading edge 32, a trailing edge 34 connecting a pressure side 20 and a suction side 22, a radially outer tip cap 16 having a tip cap upper surface at a tip end of the airfoil, 	a root 38 coupled to the elongated airfoil generally opposite the tip end supporting the blade and for coupling the blade to a disc, and 	an internal cooling system formed from at least one cavity 44 positioned within the generally elongated airfoil; 	a squealer tip 10 (see Fig. 4) extending radially outward from the tip cap upper surface comprising at least a first tip cap rib and a second tip cap rib, wherein 	the squealer tip is at least one densified oxide dispersion strengthened layer 70 deposited on and extending radially outward from the tip cap upper surface (see paragraph [004]; Fig. 4; a thermal barrier coating protects the blade from oxidation and is thus appropriately equated to the claimed “densified oxide dispersion strengthened layer”; as understood from Applicant’s disclosure paragraph [0022] a thermal barrier coating is equivalent to the densified oxide dispersion strengthened layer).
Regarding claim 13, Lee discloses the blade according to claim 12, wherein at least one of the at least two tip cap ribs is circumferentially offset from one of the pressure side and suction side of the 
Regarding claim 14, Lee discloses the blade according to claim 12, further comprising at least one film cooling hole positioned in between the first tip cap rib and an edge along the pressure side of the airfoil (see cooling holes 26 in Fig. 7) with an exhaust outlet 28 of the at least one film cooling hole in the tip cap upper surface and an inlet 52 (Fig. 4) that couples the at least one film cooling hole with the at least one cavity 44 forming the internal cooling system. 
Regarding claim 15, Lee discloses the blade according to claim 12, further comprising thermal barrier coating 70 on the tip cap upper surface and along each exposed side of the at least two tip cap ribs of the squealer tip and/or the at least one ODS layer (Fig. 4 and 12; see paragraph [0044] and [0049]). 
Regarding claim 16, Lee discloses the blade according to claim 12, further comprising a thermal barrier coating 70 on the outer surfaces forming the pressure side and suction sides of the blade (Fig. 12). 
Claim(s) 1-2 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grylls et al. in US Patent Application Publication 2003/0082054 (“Grylls”).
Regarding claims 1 and 12, Grylls discloses a blade for a turbine engine comprising: 	a generally elongated airfoil 4 (Fig. 1) comprising a leading edge, a trailing edge connecting a pressure side and a suction side (parts of any generic airfoil), 	a radially outer tip cap (Fig. 5) having a tip cap upper surface at a tip end of the airfoil, 	a root 38 (Fig. 1) coupled to the elongated airfoil generally opposite the tip end supporting the 
Regarding claim 2, Grylls discloses the blade according to claim 1, wherein the at least the two tip cap ribs have a smaller radial height than the at least one densified oxide dispersion strengthened layer 28 (see Fig. 5; layer 28 covers a radially outer portion of the ribs and thus has a greater radial height). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 10-11 and 17-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied above in view of Botrel in US Patent Application Publication 2015/0361808 (“Botrel”).
Regarding claim 10, Lee as applied above is silent to the blade according to claim 1, further comprising an acute angled ledge that extends out from along the pressure side of the airfoil, wherein the acute angle is from an extended plane of the majority of the pressure side and opening outward from the pressure side, wherein the acute angled ledge comprises a top portion and a lower portion, wherein the bottom portion extends out from the pressure side and the top portion further extends the ledge to an approximately equal radial height as the blade tip, wherein the at least one film cooling hole is positioned through the acute angled ledge exiting in the tip cap upper surface of the airfoil. 	Botrel teaches an analogous gas turbine engine blade including a cooled tip structure, also including ribs extending from a base airfoil structure like Lee.  Specifically, Lee teaches that on such a blade it is desirable to utilize an acute angled ledge (see ledge 34 in Fig. 4) that extends out from along the pressure side of the airfoil, wherein the acute angle is from an extended plane of the majority of the pressure side and opening outward from the pressure side (see ledge 34 in Fig. 4 and 2), wherein the acute angled ledge comprises a top portion and a lower portion (just radial ends of the ledge 34 seen in Fig. 4), wherein the bottom portion extends out from the pressure side and the top portion further extends the ledge to an approximately equal radial height as the tip cap upper surface (see ledge 34 in Fig. 4; also note in the annotated figure below how the ledge is approximately the same radial height of the tip cap of the blade), and at least one film cooling hole is positioned through the acute angled ledge exiting in the tip cap upper surface of the airfoil (see film cooling hole 42 in Fig. 4 extending through the 
Regarding claim 11, Lee as modified by Botrel comprises the blade according to claim 10, wherein the bottom portion stops prior to the radial height of the tip cap, wherein the top portion of the angled ledge forms an approximately parallel line with the majority of the pressure side (see the annotated figure below from Fig. 4 of Botrel which has been used to modify Lee as described above; the ledge of Botrel applied to Lee has a bottom portion that is below the radial height of the tip cap of the blade, and the top portion has a face 44 that is approximately parallel to the pressure side 28 of the blade). 
    PNG
    media_image1.png
    384
    476
    media_image1.png
    Greyscale

Regarding claims 17 and 18, the same grounds of rejection is applied as with respect to claims 10 and 11.  The rejection will not be repeated verbatim so as to not unnecessarily belabor the record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US3821036 and US5049355 disclose various different densified oxide resistant strengthening layers.  GB1505794 discloses gas turbine blades with a densified oxide resistant strengthening layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745